Exhibit 10.26

 

Execution Copy

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into effective as
of October 12, 2005 (the “Effective Date”), by and between Access
Pharmaceuticals, Inc., a Delaware corporation (“Licensor”) and ULURU, Inc., a
Delaware corporation (“Licensee”).

 

RECITALS:

 

A.                                   Licensor and Licensee have entered into an
Asset Sale Agreement of even date herewith (the “ASA”) whereby Licensor is
selling certain of its assets and liabilities to Licensee as of the Closing Date
(as defined therein).

 

B.                                     Pursuant to the ASA, Licensor has
retained ownership of certain patents and patent applications, including certain
patent applications related to its nanoparticle aggregate technology (as
described in Exhibit A attached hereto, the “Patents”).

 

C.                                     Licensee desires to obtain from Licensor,
and Licensor desires to grant to Licensee, an exclusive, fully-paid up,
worldwide license under the Patent Rights (as defined below) in the Field of Use
described below, on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

 


1.                                       DEFINITIONS. CAPITALIZED TERMS USED BUT
NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE ASA.


 


(A)                                  “AFFILIATE” WHEN USED TO INDICATE A
RELATIONSHIP WITH ANY PERSON OR ENTITY, MEANS (I) ANY CORPORATION, FIRM,
PARTNERSHIP OR OTHER ENTITY, WHETHER DE JURE OR DE FACTO, WHICH DIRECTLY OR
INDIRECTLY OWNS, IS OWNED BY OR IS UNDER COMMON OWNERSHIP WITH SUCH PERSON OR
ENTITY TO THE EXTENT OF AT LEAST FIFTY PERCENT (50%) OF THE EQUITY (OR SUCH
LESSER PERCENTAGE WHICH IS THE MAXIMUM ALLOWED TO BE OWNED BY A FOREIGN
CORPORATION IN A PARTICULAR JURISDICTION) HAVING THE POWER TO VOTE ON OR DIRECT
THE AFFAIRS OF THE ENTITY, OR (II) ANY PERSON, FIRM, PARTNERSHIP, CORPORATION OR
OTHER ENTITY ACTUALLY CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH
SUCH PERSON OR ENTITY.


 


(B)                                 “CONFIDENTIAL INFORMATION” MEANS ANY
INFORMATION WHICH IS DISCLOSED BY LICENSEE OR LICENSOR DURING THE TERM OF THIS
AGREEMENT WHICH IS OR SHOULD BE REASONABLY UNDERSTOOD BY THE RECEIVING PARTY TO
BE CONFIDENTIAL OR PROPRIETARY TO THE DISCLOSING PARTY, INCLUDING, WITHOUT
LIMITATION, ANY NON-PUBLIC INFORMATION OF LICENSEE OR LICENSOR, AND ANY
SCIENTIFIC OR TECHNICAL DATA, KNOW-HOW OR EXPERTISE OF LICENSEE OR LICENSOR THAT
RELATES TO A LICENSED PRODUCT (WHETHER EXISTING AT OR AFTER THE EFFECTIVE DATE);
PROVIDED, HOWEVER, THAT “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE INFORMATION
THAT (I) WAS IN THE RECEIVING PARTY’S POSSESSION OR WAS KNOWN TO IT PRIOR TO ITS
RECEIPT FROM THE DISCLOSING PARTY, AS EVIDENCED BY THE RECEIVING PARTY’S WRITTEN
RECORDS; (II) IS OR BECOMES PUBLIC

 

--------------------------------------------------------------------------------


 

knowledge without the fault of the receiving party; (iii) is or becomes
rightfully available on an unrestricted basis to the receiving party from a
source other than a party owing an obligation of confidentiality to the
disclosing party; or (iv) is independently developed by employees of the
receiving party who have not had direct or indirect access to the disclosing
party’s Confidential Information, as evidenced by the receiving party’s written
record.


 


(C)                                  “FDA” MEANS THE FOOD AND DRUG
ADMINISTRATION OF THE U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES.


 


(D)                                 “FIELD OF USE”MEANS ALL APPLICATIONS OF THE
PATENT RIGHTS EXCLUDING SUBCUTANEOUS OR INTRAMUSCULAR DRUG DELIVERY IMPLANTS.


 

(e)                                  “Improvements” means, individually and
collectively, all discoveries, inventions, know-how, techniques, methodologies,
modifications, improvements, designs and data (whether or not protectable under
patent, trade secrecy or similar laws) relating to additions, developments,
enhancements, updates and other changes in or to the Patent Rights.

 


(F)                                    “LICENSED PRODUCT” MEANS ANY PRODUCT OR
DEVICE THAT: (I) IS DEVELOPED, DESIGNED, MODIFIED, IMPROVED, MANUFACTURED, USED,
IMPORTED, SOLD OR OFFERED FOR SALE BY OR ON BEHALF OF THE LICENSEE OR ITS
AFFILIATES (OR ITS OR THEIR SUBLICENSEES) THAT WOULD, IN THE ABSENCE OF THIS
AGREEMENT, INFRINGE A VALID AND ENFORCEABLE CLAIM IN THE PATENT RIGHTS; OR
(II) INCORPORATES THE PATENT RIGHTS.


 


(G)                                 “PATENT RIGHTS” MEANS EACH AND ALL OF THE
FOLLOWING: (I) ALL RIGHT, TITLE AND INTEREST OF LICENSOR AND ITS AFFILIATES IN
THE PATENTS, ANY VALID AND ENFORCEABLE CLAIM IN ANY PATENT ISSUING FROM ANY
PATENT APPLICATIONS, AND ANY VALID AND ENFORCEABLE CLAIM IN ANY ISSUED PATENT,
CLAIMING PRIORITY TO ANY OF THE FOREGOING, INCLUDING ANY REISSUES,
RE-EXAMINATIONS, DIVISIONALS, CONTINUATIONS AND CONTINUATIONS-IN-PART, AND
EXTENSIONS THEREOF; AND (II) ANY CORRESPONDING FOREIGN PATENTS OR PATENT
APPLICATIONS RELATED OR CLAIMING PRIORITY THERETO.


 


(H)                                 “VALID AND ENFORCEABLE” MEANS, WITH RESPECT
TO ANY PATENT CLAIM, A CLAIM IN ANY UNEXPIRED PATENT WHICH HAS NOT BEEN HELD
INVALID OR UNENFORCEABLE BY A DECISION OF A COURT OR OTHER GOVERNMENTAL AGENCY
OF COMPETENT JURISDICTION, UNAPPEALABLE OR UNAPPEALED WITHIN THE TIME PERIOD
ALLOWED FOR APPEAL, OR WHICH HAS NOT BEEN ADMITTED TO BE INVALID THROUGH
REISSUE, REEXAMINATION OR DISCLAIMER.


 


2.                                       LICENSE.


 


(A)                                  GRANT. LICENSOR HEREBY GRANTS TO LICENSEE
AND ITS AFFILIATES AN EXCLUSIVE, WORLDWIDE, NONTRANSFERABLE RIGHT AND LICENSE,
WITH THE RIGHT TO GRANT SUBLICENSES AS SET FORTH IN SECTION 2(B), UNDER THE
PATENT RIGHTS (INCLUDING, WITHOUT LIMITATION, ANY IMPROVEMENTS CONCEIVED OR
REDUCED TO PRACTICE BY AN EMPLOYEE, AGENT, OR CONSULTANT OF LICENSOR) TO
DEVELOP, DESIGN, MODIFY, IMPROVE, MAKE, HAVE MADE, USE, IMPORT, OFFER TO SELL
AND SELL THE LICENSED PRODUCTS SOLELY IN THE FIELD OF USE DURING THE TERM OF
THIS AGREEMENT. LICENSEE HEREBY ACKNOWLEDGES THAT: (I) LICENSOR IS THE SOLE AND
EXCLUSIVE

 

2

--------------------------------------------------------------------------------


 

owner of all right, title and interest in and to the Patent Rights, and
(ii) Licensor retains the right to use the Patent Rights for its own purposes
and to use and grant to others licenses to use the Patent Rights outside the
Field of Use. Except as set forth in this Agreement, Licensee shall not have any
right, title or interest in or to the Patent Rights. Licensee and its Affiliates
shall have no right to manufacture, use, import, offer to sell or sell Licensed
Products outside of the Field of Use. Licensee will own all rights, title and
interest in and to any Improvement conceived or reduced to practice by an
employee, agent, or consultant of Licensee or its Affiliates.


 


(B)                                 SUBLICENSES. LICENSEE AND ITS AFFILIATES
MAY GRANT SUBLICENSES UNDER THE PATENT RIGHTS WITHOUT THE PRIOR WRITTEN CONSENT
OF THE LICENSOR SOLELY IN THE FIELD OF USE; PROVIDED, HOWEVER, THAT (I) SUCH
SUBLICENSES ARE NO LESS PROTECTIVE OF LICENSOR’S RIGHTS AS THE PROVISIONS SET
FORTH IN THIS AGREEMENT, AND TO THE EXTENT APPLICABLE, SHALL INCLUDE ALL OF THE
RIGHTS AND OBLIGATIONS DUE TO LICENSOR HEREUNDER; AND (II) LICENSEE MAKES
PAYMENTS TO LICENSOR BASED UPON MILESTONES AND SALES OF LICENSED PRODUCTS BY ITS
AFFILIATES AND SUCH SUBLICENSEES IN ACCORDANCE WITH SECTION 3, AS IF SUCH
MILESTONES AND SALES OF LICENSED PRODUCT WERE REACHED AND/OR MADE BY LICENSEE.


 


(C)                                  PATENT MARKING. LICENSEE, ITS AFFILIATES
AND ALL SUBLICENSEES SHALL MARK ALL LICENSED PRODUCTS IN ACCORDANCE WITH THE
STATUTES OF ANY COUNTRY WHERE A PATENT APPLICATION HAS BEEN FILED OR A PATENT
ISSUED RELATING TO THE PATENT RIGHTS. TO THE EXTENT THE LICENSED PRODUCT CANNOT
BE MARKED, SUCH MARKING SHALL BE INCLUDED IN THE LITERATURE AND/OR MARKETING
MATERIALS DESCRIBING THE LICENSED PRODUCT.


 


3.                                       PAYMENTS.


 


(A)                                  MILESTONE PAYMENTS. IN CONSIDERATION OF THE
LICENSES GRANTED HEREIN, LICENSEE SHALL MAKE THE MILESTONE PAYMENTS TO LICENSOR
AS SET FORTH IN SECTION 3.2 OF THE ASA.


 


(B)                                 NOTICE OF TRIGGERING EVENTS. LICENSEE SHALL
PROVIDE LICENSOR WITH PROMPT WRITTEN NOTICE OF: (I) THE COMMENCEMENT OF PHASE II
CLINICAL TESTING OF ANY LICENSED PRODUCT; (II) EXECUTION OF ANY AGREEMENT BY AND
BETWEEN LICENSEE OR ITS AFFILIATES AND ANY THIRD PARTY WITH RESPECT TO ANY
PATENT RIGHTS OR A LICENSED PRODUCT; AND (III) THE FIRST COMMERCIAL SALE OF EACH
LICENSED PRODUCT (“FIRST COMMERCIAL SALE”).


 


(C)                                  BOOKS AND RECORDS. LICENSEE AGREES TO KEEP,
AND SHALL CAUSE ITS AFFILIATES AND SUBLICENSEES TO KEEP, COMPLETE AND ACCURATE
BOOKS OF ACCOUNT AND RECORDS COVERING ALL TRANSACTIONS RELATING TO THIS
AGREEMENT, INCLUDING ANNUAL NET SALES AS REPORTED PURSUANT TO SECTION 3.2 OF THE
ASA. ALL SUCH BOOKS OF ACCOUNT AND RECORDS SHALL BE KEPT AVAILABLE FOR AT LEAST
TWO (2) YEARS AFTER THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


(D)                                 EXPENSES. UNLESS OTHERWISE SPECIFICALLY SET
FORTH HEREIN, ALL FEES, COSTS AND EXPENSES INCURRED BY LICENSEE IN DEVELOPING,
MANUFACTURING, PROMOTING, MARKETING AND SELLING LICENSED PRODUCTS OR OTHERWISE
INCURRED UNDER THIS AGREEMENT SHALL BE BORNE SOLELY BY LICENSEE.

 

3

--------------------------------------------------------------------------------


 


4.                                       REGULATORY APPROVAL AND
COMMERCIALIZATION.


 


(A)                                  REGULATORY APPROVALS. LICENSEE SHALL BE
RESPONSIBLE, AT ITS EXPENSE, FOR FILING, OBTAINING, AND MAINTAINING ALL
NECESSARY AUTHORIZATIONS FROM THE FDA AND ANY COMPARABLE FOREIGN REGULATORY
AUTHORITIES FOR THE MARKETING AND SALE OF LICENSED PRODUCTS IN THE UNITED STATES
AND SUCH FOREIGN COUNTRIES AS LICENSEE, IN ITS SOLE DISCRETION, DETERMINES.
LICENSEE’S OBLIGATIONS UNDER THIS SECTION 4(B) SHALL INCLUDE THE PREPARATION AND
FILING OF ANY REQUIRED SUBMISSIONS AND THE ESTABLISHMENT AND OVERSIGHT OF ANY
REQUIRED CLINICAL INVESTIGATIONS AND CLINICAL FOLLOW-UP RELATING TO FUTURE
COMMERCIAL SALE OF THE LICENSED PRODUCTS.


 


(B)                                 MANUFACTURING AND SALES. UPON RECEIPT OF A
SUBSTANTIALLY EQUIVALENT LETTER FROM THE FDA CLEARING THE LICENSED PRODUCT FOR
MARKETING, LICENSEE SHALL BE RESPONSIBLE FOR MANUFACTURING, MARKETING AND
SELLING SUCH LICENSED PRODUCT AND LICENSEE SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO MARKET AND SELL SUCH LICENSED PRODUCT.


 


5.                                       LICENSEE’S REPRESENTATIONS AND
WARRANTIES. LICENSEE HEREBY REPRESENTS AND WARRANTS TO LICENSOR THAT AS OF THE
DATE HEREOF:


 


(A)                                  LICENSEE IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
AND THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF LICENSEE.


 


(B)                                 THIS AGREEMENT IS THE LEGAL, VALID AND
BINDING OBLIGATION OF LICENSEE, ENFORCEABLE AGAINST LICENSEE IN ACCORDANCE WITH
ITS TERMS.


 


(C)                                  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF WILL CONFLICT
WITH, RESULT IN A BREACH OR VIOLATION BY LICENSEE OF OR CONSTITUTE A DEFAULT
UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY CONTRACT, AGREEMENT OR
OTHER INSTRUMENT TO WHICH LICENSEE IS OR MAY BE BOUND OR AFFECTED.


 

(d)                                 Licensee will comply with all applicable
laws in performing its obligations under this Agreement.

 


6.                                       LICENSOR’S REPRESENTATIONS AND
WARRANTIES. LICENSOR HEREBY REPRESENTS AND WARRANTS TO LICENSEE THAT AS OF THE
DATE HEREOF:


 


(A)                                  LICENSOR IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
AND THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF LICENSOR.


 


(B)                                 THIS AGREEMENT IS THE LEGAL, VALID AND
BINDING OBLIGATION OF LICENSOR, ENFORCEABLE AGAINST LICENSOR IN ACCORDANCE WITH
ITS TERMS.


 


(C)                                  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF WILL CONFLICT
WITH, RESULT IN A BREACH OR VIOLATION BY

 

4

--------------------------------------------------------------------------------


 

Licensor of or constitute a default under any of the terms, conditions or
provisions of any contract, agreement or other instrument to which Licensor is
or may be bound or affected.


 

(d)                                 Licensor will comply with all applicable
laws in performing its obligations under this Agreement.

 

EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN SECTIONS 5 AND 6, THE PATENT
RIGHTS ARE LICENSED ON AN “AS IS” BASIS, AND NO PARTY MAKES ANY OTHER EXPRESS OR
IMPLIED WARRANTY HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY
OF TITLE, NON-INFRINGEMENT, OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND EACH HEREBY DISCLAIMS THE SAME.

 


7.                                       TERM AND TERMINATION.


 


(A)                                  TERM. THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL REMAIN IN FORCE, UNLESS TERMINATED
EARLIER IN ACCORDANCE WITH SECTION 7(B), UNTIL THE LAST TO EXPIRE OF THE PATENT
RIGHTS.


 


(B)                                 TERMINATION. NOTWITHSTANDING THE PROVISIONS
OF SECTION 7(A), THIS AGREEMENT MAY BE TERMINATED UPON MUTUAL WRITTEN AGREEMENT
OF THE PARTIES.


 


(C)                                  RIGHTS AND OBLIGATION ON TERMINATION. IN
THE EVENT OF TERMINATION OR EXPIRATION OF THIS AGREEMENT FOR ANY REASON, THE
PARTIES SHALL HAVE THE FOLLOWING RIGHTS AND OBLIGATIONS:


 


(I)                                     LICENSEE SHALL REMAIN RESPONSIBLE FOR
ANY PAYMENT DUE TO LICENSOR THAT HAS ACCRUED PRIOR TO THE EFFECTIVE DATE OF
TERMINATION.


 


(II)                                  THE LICENSES GRANTED TO LICENSEE UNDER
SECTIONS 2(A) AND 2(B) ABOVE SHALL IMMEDIATELY TERMINATE AND BE OF NO FURTHER
FORCE AND EFFECT. LICENSOR, AT ITS SOLE DISCRETION, SHALL DETERMINE WHETHER ANY
OR ALL SUBLICENSES ENTERED INTO BY AND BETWEEN LICENSEE AND ITS SUBLICENSEES
PRIOR TO THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT SHALL BE CANCELED
OR ASSIGNED TO LICENSOR.


 


(III)                               SECTIONS 1, 2(C), 3, 5, 6, 7, 8, 9, 10, 11
AND 12 SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


 


(IV)                              SUBJECT TO ITS OBLIGATIONS UNDER SECTION 3,
LICENSEE, ITS AFFILIATES AND SUBLICENSEES SHALL BE PERMITTED TO SELL ANY
INVENTORY OF LICENSED PRODUCT IN FULLY-FINISHED FORM ON HAND AT THE EFFECTIVE
DATE OF TERMINATION.


 

(v)                                 Each party will return to the other party or
certify in writing to the other party that it has destroyed all documents and
other tangible items it or its employees or agents have received or created
pursuant to this Agreement pertaining, referring or relating to the Confidential
Information of the other party.

 

5

--------------------------------------------------------------------------------


 


8.                                       PATENT PROSECUTION AND INFRINGEMENT.


 


(A)                                  PATENT MATTERS. LICENSOR SHALL PAY WHEN DUE
ALL MAINTENANCE FEES FOR THE PATENT RIGHTS IN ACCORDANCE WITH APPLICABLE LAWS
AND REGULATIONS. LICENSOR SHALL HAVE SOLE RESPONSIBILITY FOR THE PROSECUTION OF
THE PATENT RIGHTS BEFORE THE APPLICABLE GOVERNING EXAMINING AUTHORITY, EXCEPT
THAT THE LICENSEE SHALL HAVE THE RIGHT TO PARTICIPATE, AT ITS OWN EXPENSE, IN
THE PROSECUTION ON ANY PATENT CLAIMS BEFORE THE APPLICABLE EXAMINING AUTHORITY
THAT ENCOMPASS SUBJECT MATTER IN THE FIELD OF USE, INCLUDING, BUT NOT LIMITED
TO, THE DRAFTING AND SUBMITTING TO THE EXAMINING AUTHORITY OF NEW PATENT CLAIMS
IN THE FIELD OF USE EITHER IN A PENDING, CONTINUATION OR DIVISIONAL APPLICATION
(“NEW PATENT CLAIMS”) AND TO REVIEW AND APPROVE ANY SUBMISSIONS TO THE EXAMINING
AUTHORITY BY LICENSOR THAT PERTAIN TO CLAIMS ENCOMPASSING SUBJECT MATTER IN THE
FIELD OF USE. IN THE EVENT LICENSEE REQUESTS THAT LICENSOR PROSECUTE ANY NEW
PATENT CLAIMS, LICENSOR SHALL PROSECUTE SUCH NEW PATENT CLAIMS AT LICENSEE’S
EXPENSE, SUBJECT TO LICENSEE’S RIGHT TO PARTICIPATE AS SET FORTH ABOVE. LICENSOR
SHALL KEEP LICENSEE PROMPTLY APPRISED OF ALL PROCEEDINGS CONCERNING PROSECUTION
OF THE PATENT RIGHTS BEFORE THE APPLICABLE EXAMINING AUTHORITY AND TIMELY
PROVIDE COPIES OF ALL CORRESPONDENCE, FILINGS AND ACTIONS WITH SUCH AUTHORITIES.
IF LICENSOR INTENDS TO ABANDON ANY OF THE PATENT RIGHTS, IT SHALL SO NOTIFY
LICENSEE OF ITS INTENT AT LEAST 30 DAYS PRIOR TO SUCH ABANDONMENT AND SHALL
ASSIGN ANY SUCH RIGHTS TO PROSECUTE TO LICENSEE. FOLLOWING SUCH ASSIGNMENT,
LICENSEE SHALL HAVE THE RIGHT TO PROSECUTE SUCH ABANDONED PATENT RIGHTS IN ITS
OWN NAME AT ITS OWN EXPENSE. LICENSEE AND LICENSOR SHALL COOPERATE FULLY WITH
EACH OTHER TO EXECUTE ALL NECESSARY DOCUMENTATION TO ENABLE EACH PARTY TO
PERFORM ITS DUTIES AND EXERCISE ITS RIGHTS UNDER THE TERMS OF THIS SECTION 8(A).


 


(B)                                 INFRINGEMENT. (I) WHEN INFORMATION COMES TO
THE ATTENTION OF LICENSOR OR LICENSEE TO THE EFFECT THAT ANY OF THE PATENT
RIGHTS IN THE FIELD OF USE HAVE BEEN OR ARE THREATENED TO BE INFRINGED OR
MISAPPROPRIATED BY A THIRD PARTY, LICENSEE, OR LICENSOR, SHOULD LICENSEE DECLINE
TO DO SO (AS SHALL BE EVIDENCED BY LICENSEE DELIVERING NOTICE TO LICENSOR OF ITS
ELECTION NOT TO TAKE ACTION) (AS APPLICABLE, THE “PROSECUTING PARTY”), SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT ITS EXPENSE, TO TAKE SUCH ACTION AS
THE PROSECUTING PARTY MAY DEEM NECESSARY TO PROSECUTE OR PREVENT SUCH
INFRINGEMENT OR MISAPPROPRIATION, INCLUDING THE RIGHT TO BRING OR DEFEND ANY
SUIT, ACTION OR PROCEEDING INVOLVING ANY SUCH DISCLOSURE, INFRINGEMENT OR
MISAPPROPRIATION. LICENSOR OR LICENSEE, AS APPLICABLE, SHALL NOTIFY THE OTHER
PARTY HERETO PROMPTLY OF THE RECEIPT OF ANY SUCH INFORMATION WITH RESPECT TO
THIRD PARTY INFRINGEMENT OR MISAPPROPRIATION AND OF THE COMMENCEMENT OF ANY SUCH
SUIT, ACTION OR PROCEEDING RELATED THERETO. IF THE PROSECUTING PARTY DETERMINES
THAT IT IS NECESSARY OR DESIRABLE FOR THE OTHER PARTY HERETO TO JOIN ANY SUCH
SUIT, ACTION OR PROCEEDING, THE OTHER PARTY HERETO SHALL EXECUTE ALL DOCUMENTS
AND PERFORM SUCH OTHER ACTS AS MAY BE REASONABLY REQUIRED. THE PROSECUTING PARTY
WILL REIMBURSE THE OTHER PARTY FOR ITS REASONABLE EXPENSES INCURRED IN
CONNECTION WITH SUCH MATTERS, AFTER THE PROSECUTING PARTY’S REIMBURSEMENT OF ITS
OWN COSTS AND EXPENSES.


 


(II) THE PROSECUTING PARTY MAY COLLECT FOR ITS OWN USE ALL DAMAGES, PROFITS,
SETTLEMENTS AND AWARDS OF WHATEVER NATURE RECOVERABLE FROM SUCH SUIT OR IN
SETTLEMENT THEREOF, AND SHALL HAVE THE RIGHT TO FIRST REIMBURSE ITSELF, OUT OF
ANY SUCH SUMS RECOVERED IN SUCH SUIT OR IN SETTLEMENT THEREOF FOR ALL COSTS AND
EXPENSES, INCLUDING REASONABLE

 

6

--------------------------------------------------------------------------------


 

attorneys’ fees, reasonably involved in the prosecution of such suit. Any funds
that shall remain from said recovery shall then be used to reimburse the
cooperating party, if applicable, for its reasonable expenses, with the
remainder to be retained by the Prosecuting Party.


 


9.                                       INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION BY LICENSOR. LICENSOR SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND AND PROTECT LICENSEE AND ITS AFFILIATES,
SUBLICENSEES, SUCCESSORS, ASSIGNS, EMPLOYEES, REPRESENTATIVES AND AGENTS
(“LICENSEE INDEMNITEES”) FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
COSTS, EXPENSES, LOSSES, DAMAGES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) (“LOSSES”) IMPOSED UPON THE LICENSEE INDEMNITEES BY
A THIRD PARTY ARISING OUT OF OR RESULTING FROM (I) THE BREACH OF LICENSOR’S
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT; OR (II) ANY
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY LICENSOR (OR ITS AFFILIATES AGENTS,
CONSULTANTS OR EMPLOYEES) IN PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.
THE FOREGOING INDEMNIFICATION ACTION SHALL NOT APPLY IN THE EVENT AND TO THE
EXTENT THAT A COURT OF COMPETENT JURISDICTION DETERMINES THAT SUCH LOSSES AROSE
AS A RESULT OF ANY LICENSEE INDEMNITEES’ NEGLIGENCE, INTENTIONAL MISCONDUCT OR
BREACH OF THIS AGREEMENT OR ARE THE SUBJECT OF SECTION 9(B).


 


(B)                                 INDEMNIFICATION BY LICENSEE. LICENSEE SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND AND PROTECT LICENSOR AND ITS AFFILIATES,
SUCCESSORS, ASSIGNS, EMPLOYEES, REPRESENTATIVES AND AGENTS (“LICENSOR
INDEMNITEES”), FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON THE LICENSOR
INDEMNITEES BY A THIRD PARTY ARISING OUT OF OR RESULTING FROM (I) THE BREACH OF
LICENSEE’S REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT,
(II) ANY NEGLIGENCE OR INTENTIONAL MISCONDUCT BY LICENSEE (OR ITS AFFILIATES
AGENTS, CONSULTANTS OR EMPLOYEES) IN PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT; OR (III) ANY CLAIM RELATED TO THE DEVELOPMENT, DESIGN, MANUFACTURE,
USE, IMPORT, OFFER OR SALE OF THE LICENSED PRODUCTS BY LICENSEE. THE FOREGOING
INDEMNIFICATION ACTION SHALL NOT APPLY IN THE EVENT AND TO THE EXTENT THAT A
COURT OF COMPETENT JURISDICTION DETERMINES THAT SUCH LOSSES AROSE AS A RESULT OF
ANY LICENSOR INDEMNITEES’ NEGLIGENCE, INTENTIONAL MISCONDUCT OR BREACH OF THIS
AGREEMENT OR ARE THE SUBJECT OF SECTION 9(A).


 


(C)                                  PROCEDURE. IF A CLAIM BY A THIRD PARTY IS
MADE AGAINST AN INDEMNIFIED PARTY AND IF THE INDEMNIFIED PARTY INTENDS TO SEEK
INDEMNITY WITH RESPECT THERETO UNDER THIS SECTION 9, SUCH INDEMNIFIED PARTY
SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF SUCH CLAIM; PROVIDED THAT
FAILURE TO GIVE TIMELY NOTICE SHALL NOT AFFECT THE RIGHTS OF THE INDEMNIFIED
PARTY SO LONG AS THE FAILURE TO GIVE TIMELY NOTICE DOES NOT ADVERSELY AFFECT THE
INDEMNIFYING PARTY’S ABILITY TO DEFEND SUCH CLAIM AGAINST A THIRD PARTY. THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL
SELECTED BY THE INDEMNIFYING PARTY. THE INDEMNIFYING PARTY SHALL HAVE CONTROL OF
THE DEFENSE OF ANY SUCH ACTION, INCLUDING ANY APPEALS AND NEGOTIATIONS FOR THE
SETTLEMENT OR COMPROMISE THEREOF AND SHALL HAVE FULL AUTHORITY TO ENTER INTO A
BINDING SETTLEMENT OR COMPROMISE; PROVIDED THAT THE INDEMNIFYING PARTY SHALL NOT
ENTER INTO ANY SETTLEMENT OR COMPROMISE WHICH MAY ADVERSELY AFFECT THE
INDEMNIFIED PARTY WITHOUT THE INDEMNIFIED PARTY’S CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD. IF THE INDEMNIFYING PARTY

 

7

--------------------------------------------------------------------------------


 

assumes the defense of such claim, the indemnifying party shall not be
responsible for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
may participate, at its own cost and expense, in the defense of any such claim;
provided that the indemnifying party shall control such defense.


 


(D)                                 COOPERATION AS TO INDEMNIFIED LIABILITY.
EACH INDEMNIFIED PARTY HERETO SHALL, AT THE EXPENSE OF THE INDEMNIFYING PARTY,
COOPERATE FULLY WITH THE INDEMNIFYING PARTY WITH RESPECT TO ACCESS TO BOOKS,
RECORDS, OR OTHER DOCUMENTATION WITHIN THE INDEMNIFIED PARTY’S CONTROL, IF
DEEMED REASONABLY NECESSARY OR APPROPRIATE BY THE INDEMNIFYING PARTY IN THE
DEFENSE OF ANY CLAIM THAT MAY GIVE RISE TO INDEMNIFICATION HEREUNDER.


 


10.                                 CONFIDENTIALITY. (A) CONFIDENTIAL
INFORMATION. CONFIDENTIAL INFORMATION OF EACH PARTY IS THE EXCLUSIVE PROPERTY OF
SUCH PARTY. CONFIDENTIAL INFORMATION OF EITHER PARTY MAY BE USED BY THE OTHER
PARTY ONLY IN CONNECTION WITH THE PERFORMANCE OF OR AS AUTHORIZED BY THIS
AGREEMENT. EACH PARTY WILL PROTECT THE CONFIDENTIALITY OF CONFIDENTIAL
INFORMATION OF THE OTHER PARTY IN THE SAME MANNER THAT IT PROTECTS THE
CONFIDENTIALITY OF ITS OWN PROPRIETARY AND CONFIDENTIAL INFORMATION, INCLUDING,
WITHOUT LIMITATION, BY ENTERING INTO APPROPRIATE CONFIDENTIALITY AGREEMENTS WITH
AFFILIATES, SUBLICENSEES, EMPLOYEES, INDEPENDENT CONTRACTORS AND SUBCONTRACTORS.
ACCESS TO AND USE OF CONFIDENTIAL INFORMATION WILL BE RESTRICTED TO THOSE OF
LICENSOR’S AND LICENSEE’S AFFILIATES, EMPLOYEES OR CONTRACTORS ENGAGED IN A USE
PERMITTED UNDER THIS AGREEMENT AND WHO HAVE BEEN APPRISED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION. EACH PARTY WILL BE RESPONSIBLE FOR ANY BREACHES OF
THIS SECTION 10 BY ITS AFFILIATES, EMPLOYEES OR CONTRACTORS. CONFIDENTIAL
INFORMATION MAY NOT BE COPIED OR REPRODUCED WITHOUT THE DISCLOSING PARTY’S PRIOR
WRITTEN CONSENT, EXCEPT AS NECESSARY FOR USE IN CONNECTION WITH THIS AGREEMENT.
UPON REQUEST OF THE OTHER PARTY OR TERMINATION OF THIS AGREEMENT, EACH PARTY
SHALL RETURN ALL SUCH CONFIDENTIAL INFORMATION TO THE OTHER PARTY.


 

(b) Disclosure Upon Process. In the event either party receives a subpoena, or
other validly-issued administrative or judicial process, requesting that
Confidential Information of the other party be disclosed, it will promptly
notify the other party of such receipt. The party receiving such request will
thereafter be entitled to comply with such subpoena or other process, only to
the extent required by law.

 

(c) Breach. If either party learns of any breach of this Section 10, it shall
promptly notify the other party. Breach or threatened breach of this Section 10
could cause irreparable harm to the affected party and such party shall be
entitled, without first exhausting other remedies or procedures, to equitable
relief, including injunctive relief, in addition to all of its other rights and
remedies at law or in equity that may be available to it.

 

11.                                 Limitation of Liability. EXCEPT FOR:
(i) BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER SECTION 9, (ii) AMOUNTS PAYABLE
WITH RESPECT TO THIRD PARTY INDEMNIFICATION CLAIMS, AND (iii) AMOUNTS PAYABLE
WITH RESPECT TO LICENSOR’S FAILURE TO PROSECUTE AND MAINTAIN

 

8

--------------------------------------------------------------------------------


 

THE PATENT RIGHTS AS PROVIDED HEREIN, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR LOST PROFITS OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY.

 


12.                                 MISCELLANEOUS.


 

(a) Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

 

(b) Further Assurances and Actions. Each of the parties hereto, upon the request
of the other party hereto, whether before or after the Effective Date and
without further consideration, shall, and shall cause their respective
Affiliates to, do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to effect complete consummation of the transactions
contemplated by this Agreement.

 

(c) Announcements. No party shall make a public announcement regarding the
execution of this Agreement without the prior written consent of the other
party; provided that nothing herein shall restrict Licensor or Licensee from
making any public announcement of the execution of this Agreement to the extent
that such announcement is required by law; provided that, prior to any such
disclosure, the disclosing party shall provide the other party a reasonable time
to review and comment upon such disclosure. Additionally, Licensee may disclose
this Agreement and the transactions contemplated hereby, to the extent
reasonably necessary, in connection with any registration of one (1) or more of
the Licensed Products with any state or Federal agency. Once the Agreement is
executed, the Licensee shall be free to make public announcements regarding
advancements in the development and commercialization of the technology and
other relevant issues deemed appropriate by the Licensee without any prior
consent of the Licensor.

 

(d) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):

 

if to Licensor, then:

Access Pharmaceuticals, Inc.

2600 Stemmons Freeway

 

9

--------------------------------------------------------------------------------


 

Suite 176

Dallas, TX 75207

Telephone :  (214) 905-5100

Telecopy :  (214) 905-5101

Attn:                    Chief Executive Officer

 

with a copy to:

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

Telephone: (617) 951-8000

Telecopy: (617) 951-8736

Attn: John J. Concannon III, Esq.

 

if to Licensee, then:

 

ULURU, Inc.

4939 Stonyford Drive

Dallas, TX 75287

Telephone: (972) 250-6383

Telecopy: (972) 250-6383

Attn:                    Kerry P. Gray

 

with a copy to:

 

McGuireWoods LLP

1345 Avenue of the Americas, 7th Floor

New York, NY 10105

Telephone: (212) 548-2138

Telecopy: (212) 548-2175

Attn: Louis W. Zehil, Esq.

 

(e) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws. Each party to this Agreement expressly and
irrevocably (a) consents that legal action or proceeding against it arising out
of this Agreement may be brought in any court of the State of Delaware or in the
U.S. District Court for the District of Delaware, (b) consents and submits to
the personal jurisdiction of any of such courts solely for purposes of such
action or proceeding, (c) consents to the service of any complaint, summons,
notice or other process solely for purposes of such action or proceeding by
delivery thereof to him, her or it by hand or by any other manner provided for
in Section 12(d) and (d) waives any claim or defense solely for purposes of such
action or based on any alleged lack of personal jurisdiction, improper venue or
forum non conveniens or any similar basis. Nothing in this Section shall affect
or impair in any manner or to any extent the right of any party to commence
legal proceedings or

 

10

--------------------------------------------------------------------------------


 

otherwise proceed against any other party in any jurisdiction or to serve
process in any manner permitted by law.

 

(f) Entire Agreement; Amendments. This Agreement and the Asset Sale Agreement,
including the Exhibits hereto and thereto, constitute the entire agreement among
the parties hereto with respect to the transactions provided for herein and as
stated herein and in the agreements, instruments and documents executed and to
be executed and delivered in connection herewith, contains all of the agreements
between the parties hereto. There are no verbal agreements or understandings
between the parties hereto not reflected in this Agreement. This Agreement
may not be amended or modified in any respect except by written instrument
executed by each of the parties hereto.

 

(g) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original and all of which
together, shall constitute the same Agreement.

 

(h) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their permitted successors and
assigns and nothing herein, express or implied, is intended to or shall confer
upon any person or entity, any legal or equitable rights, benefits or remedies.

 

(i) Assignment. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party and any purported
assignment in violation hereof shall be null and void; provided that either
party may assign its rights and obligations under this Agreement, without the
prior written consent of the other party, to (i) an Affiliate, or (ii) a
successor of the assigning party’s business or the applicable business unit by
reason of merger, sale of all or substantially all of the assets of the business
or applicable business unit,  provided that such successor to the business or
applicable business unit agrees in writing to be bound by this Agreement. Such
consent shall not be unreasonably withheld or delayed. Any permitted assignee
shall assume all obligations of its assignor under this Agreement. No assignment
shall relieve either party of its responsibility for the performance of any
obligation that accrued prior to the effective date of such assignment
hereunder.

 

(j) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

11

--------------------------------------------------------------------------------


 

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY
COUNTERCLAIM THEREIN.

 

(l) No Waiver of Remedies. No delay on the part of Licensee or Licensor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of either Licensee or Licensor of any
right, power or privilege hereunder nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
waiver of any terms or conditions of this Agreement shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or waiver of any other term or condition, of this Agreement. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.

 


(M) RELATIONSHIP. THIS AGREEMENT SHALL NOT CONSTITUTE EITHER PARTY AS THE LEGAL
REPRESENTATIVE, PARTNER, JOINT VENTURER OR AGENT OF THE OTHER PARTY HERETO, NOR
SHALL EITHER PARTY HAVE THE RIGHT OR AUTHORITY TO ASSUME, CREATE, OR INCUR ANY
LIABILITY OR ANY OBLIGATION OF ANY KIND, EXPRESS OR IMPLIED, AGAINST OR IN THE
NAME OF OR ON BEHALF OF THE OTHER PARTY HERETO.


 

[The remainder of this page is intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

ACCESS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By

  /s/ Rosemary Mazanet

 

 

 

Name: Rosemary Mazanet

 

 

Title: Acting CEO

 

 

 

 

 

 

 

ULURU, INC.

 

 

 

 

 

 

 

By

  /s/ Kerry P. Gray

 

 

 

Name: Kerry P. Gray

 

 

Title: President & CEO

 

--------------------------------------------------------------------------------

 